Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Non-Final office is a response to the papers filed on 11/19/2020.
Claims 1-17 are pending.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-6 and 8-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ziegler (DE 102019108579 A1).

Regarding claims 1 and 8 , Ziegler discloses:

A vehicle comprising: 
a traction battery including a plurality of cells (see Spec, Multi-cell rechargeable energy storage devices, for example lithium-ion batteries, in particular for use in electric vehicles (e.g. as traction batteries) or in stationary storage devices....., see Fig. 3); and 
a controller programmed to (see Fig. 3, see spec, A battery management system (BMS) can monitor and / or control properties or sizes of the battery cells and / or battery packs, for example voltage, current, temperature and insulation resistance....), responsive to some of the cells achieving a first state of charge threshold, discharge other of the cells, each having a capacity greater than each of the some of the cells, to a second state of charge threshold that is greater than the first state of charge threshold without discharging the some of the cells, and then charge all of the cells at a same time such that the some of the cells and till other of the cells achieve a same predetermined target state of charge at a same time  (see spec, .... to the cells being charged and discharged differently, which leads to a network when the energy storage device is discharged critical deep discharge (cell voltage of individual battery cells less than the end-of- discharge voltage) and when charging the energy storage device, overcharging occurs when the end-of-charge voltage of individual cells is exceeded..., [wherein end-of-discharge is first state of charge threshold, end-of-charge is second state of charge threshold], see spec, the cell voltage equalization between the individual battery cells takes place in such a way that low-capacity battery cells reach their respective end-of-discharge voltage at the same time as comparatively high-capacity battery cells, with a charge redistribution between the cells during the cell voltage equalization during the discharge process Battery cells is already reversed during a charging process of the energy storage device that follows the discharge process......).

Regarding claims 2 and 9, Ziegler discloses:
wherein the second state of charge threshold is proportional to a quotient of a capacity of the some of the cells and the capacity of the other of the cells (see spec, when charging the energy storage device, overcharging occurs when the end-of-charge voltage of individual cells is exceeded... [wherein end-of-charge is the cells getting full]).

Regarding claims 3 and 10, Ziegler discloses:
wherein a difference between the second and first state of charge thresholds is proportional to a quotient of (i) a difference between the capacity of the other of the cells and a capacity of the some of the cells and (ii) the capacity of the other of the cells (see spec, .... to the cells being charged and discharged differently, which leads to a network when the energy storage device is discharged critical deep discharge (cell voltage of individual battery cells less than the end-of- discharge voltage) and when charging the energy storage device, overcharging occurs when the end-of-charge voltage of individual cells is exceeded......).

Regarding claims 4, 11, and 13, Ziegler discloses:
wherein the controller is further programmed to, responsive to the some of the cells achieving the first state of charge threshold (see spec, .... to the cells being charged and discharged differently, which leads to a network when the energy storage device is discharged critical deep discharge and the other of the cells having states of charge greater than the first state of charge threshold but less than the second state of charge threshold (cell voltage of individual battery cells less than the end-of- discharge voltage) and when charging the energy storage device, overcharging occurs when the end-of-charge voltage of individual cells is exceeded..., [wherein end-of-discharge is first state of charge threshold, end-of-charge is second state of charge threshold]), discharge the some of the cells to a third state of charge threshold that is less than the first state of charge threshold without discharging the other of the cells (see spec, The same applies to the unloading process. Here, for example, it is only possible to switch off at Uz = 2.5 V instead of Uz = 2.95 V (= end of discharge)...., [wherein Uz=2.5V is third state of charge threshold]), and then charge all of the cells at the same time such that the some of the cells and the other of the cells achieve the predetermined target state of charge at the same time (see spec, the cell voltage equalization between the individual battery cells takes place in such a way that low-capacity battery cells reach their respective end-of-discharge voltage at the same time as comparatively high-capacity battery cells, with a charge redistribution between the cells during the cell voltage equalization during the discharge process Battery cells is already reversed during a charging process of the energy storage device that follows the discharge process......).

Regarding claims 5 and 12, Ziegler discloses:
whercin the third state of charge threshold is proportional to a quotient of the capacity of the other of the cells and a capacity of the some of the cells (see spec, The same applies to the unloading process. Here, for example, it is only possible to switch off at Uz = 2.5 V instead of Uz = 2.95 V (= end of discharge)..... [wherein Uz=2.5V is less than Uz=4.2V]).

Regarding claim 14 , Ziegler discloses:
A vehicle comprising: 
a traction battery including a plurality of cells (see Spec, Multi-cell rechargeable energy storage devices, for example lithium-ion batteries, in particular for use in electric vehicles (e.g. as traction batteries) or in stationary storage devices....., see Fig. 3): and 
a controller programmed to, responsive to some of the cells achieving a first state of charge threshold and other of the cells having states of charge greater than the first state of charge threshold but less than a second state of charge threshold (see spec, .... to the cells being charged and discharged differently, which leads to a network when the energy storage device is discharged critical deep discharge (cell voltage of individual battery cells less than the end-of- discharge voltage) and when charging the energy storage device, overcharging occurs when the end-of-charge voltage of individual cells is exceeded..., [wherein end-of-discharge is first state of charge threshold, end-of-charge is second state of charge threshold]), discharge the some of the cells to a third state of charge threshold that is less than the first state of charge threshold without discharging the other of the cells (see spec, The same applies to the unloading process. Here, for example, it is only possible to switch off at Uz = 2.5 V instead of Uz = 2.95 V (= end of discharge)...., [wherein Uz=2.5V is third state of charge threshold]), and then charge all of the cells at a same time such that the some of the cells and the other of the cells achieve a same predetermined target state of charge at a same time (see spec, the cell voltage equalization between the individual battery cells takes place in such a way that low-capacity battery cells reach their respective end-of-discharge voltage at the same time as comparatively high-capacity battery cells, with a charge redistribution between the cells during the cell voltage equalization during the discharge process Battery cells is already reversed during a charging process of the energy storage device that follows the discharge process......).

Regarding claim 15, Ziegler discloses:
wherein the third state of' charge threshold is proportional to a quotient of' the capacity of' the other of' the cells and a capacity of' the some of the cells (see spec, The same applies to the unloading process. Here, for example, it is only possible to switch off at Uz = 2.5 V instead of Uz = 2.95 V (= end of discharge)..... [wherein Uz=2.5V is less than Uz=4.2V])

Regarding claim 16, Ziegler discloses:
wherein the second state of charge threshold is proportional to a quotient of a capacity of the some of the cells and the capacity of the other of the cells (see spec, when charging the energy storage device, overcharging occurs when the end-of-charge voltage of individual cells is exceeded... [wherein end-of-charge is the cells getting full]).

Regarding claim 17, Ziegler discloses:
wherein a difference between the second and first state of charge thresholds is proportional to a quotient of (i) a difference between the capacity of the other of the cells and a capacity of the some of the cells and (ii) the capacity of the other of the cells (see spec, .... to the cells being charged and discharged differently, which leads to a network when the energy storage device is discharged critical deep discharge (cell voltage of individual battery cells less than the end-of- discharge voltage) and when charging the energy storage device, overcharging occurs when the end-of-charge voltage of individual cells is exceeded......).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or suggest the limitation as in claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851